DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.
Claims 1-2, 7 and 10-11 have been amended. Claims 9 and 13-18 have been newly canceled and no claims have been newly added. 

Claims 1-5, 7-8, and 10-12 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitations wherein steps for suppressing WNT signaling in PSCs are followed by steps for promoting WNT signaling in the EFSCs by removal of EFSC media from the EFSCs to produce NCSCs and then suppressing TGFβ and ROCK signaling in the culture of NCSCs to thereby culture CECs in claim 1.  
There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  Applicant has indicated that support for the new limitations can be found in the claims and in paragraphs 47 and 80 of their specification, 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 2014/0370007-from IDS filed 10/26/2018) in view of Gamm et al (US 2011/0081719-from IDS filed 10/26/2018).
The amended claims are drawn to a method of culturing corneal endothelial cells (CECs) in vitro comprising: a. providing a culture of pluripotent stem cells (PSCs), b. suppressing WNT signaling in the PSCs to produce a culture of eye field stem cells (EFSCs), c. promoting WNT signaling in the EFSCs by removal of EFSC media from 
Regarding claim 1, McCabe teach a method of culturing corneal endothelial cells (CECs) in vitro (a method of culturing corneal endothelial cells in vitro; paragraphs [0009], [0130], [0225], [0261]) comprising, providing a culture of ocular neural crest stem cells (NCSCs) (providing a culture of ocular neural crest stem cells; paragraph [0009], [0167], [0192]), and suppressing TGFB and ROCK signaling in the culture (utilizing SB431542 (a TGFB inhibitor) and a ROCK inhibitor (suppressing TGFB and ROCK signaling in the culture); paragraphs [0188], [0217], [0260], [0264], [0266]), thereby culturing CECs (thereby culturing CECs; paragraphs [0009], [0130], [0217], [0225]).
McCabe further discloses comprising the earlier step of providing a culture of pluripotent stem cells and promoting WNT signaling in these cells to produce the culture of NCSCs (culturing cells in the presence of a Wnt pathway activator to produce neural crest stem cells; paragraph [0194]). McCabe discloses wherein WNT signaling is promoted by removing a WNT pathway signaling inhibitor from the cells (culturing cells in the presence of a Wnt pathway activator to produce neural crest stem cells (removing a WNT pathway signaling inhibitor from the cells); page 11 paragraph [0194]). 
McCabe specifically disclose wherein their cells are cultured in a medium containing a WNT inhibitor (DKK2) (suppressing WNT signaling) and that this WNT inhibitor is gradually decreased in concentration and then omitted from the culture 
McCabe does not specifically disclose that the cells exposed to the WNT signaling include eye field stem cells (EFSCs) prior to formation of NCSCs. 
Gamm discloses culturing pluripotent stem cells into eye field stem cells and then into retinal progenitors (abstract; figure 1; paragraphs [0017], [0022], [0034], [0063], [0134]).
 One of ordinary skill in the art would have been motivated to modify the method of McCabe, to recognize and include eye field stem cells (EFSCs), as previously disclosed by Gamm, in order to provide a substantially pure culture of certain human neuroepithelial lineage cells, including retinal progenitor cells, that accurately model in vitro differentiation and development, and for simplified methods of producing such cultures that are induced into CECs. One of ordinary skill in the art would have had a reasonable expectation of success because Gamm indicates that eye field stem cells are progenitor cells that are part of the same lineage as eye field cells.

Regarding claim 2, McCabe teach that the suppressing step is conducted in a feeder-free media (prior to differentiation into NCSCs, said ES cells may be maintained in culture in the absence of feeder cells; paragraph [0071]) and serum-free defined media (and serum-free; paragraph [0218]) by applying a small molecule differentiator to the culture (wherein the media contains a ROCK inhibitor (by applying a small molecule differentiator to the culture); paragraph [0264]).
Regarding claim 3, McCabe teach that the small molecule differentiator is selected from a ROCK inhibitor (paragraph [00264]), a TGFB inhibitor (paragraph [00266]), or both.
Regarding claim 4, McCabe teach wherein the ROCK inhibitor is H-1125 or Y27632 (paragraph [0264]), and wherein the TGFB inhibitor is SB431542 (paragraph [0266]).
Regarding claim 5, McCabe teach wherein the CEC culture is expanded into a sheet of cells (claim 110).
Regarding claim 7, McCabe discloses wherein WNT signaling is promoted by removing a WNT pathway signaling inhibitor from the cells (culturing cells in the presence of a Wnt pathway activator to produce neural crest stem cells (removing a WNT pathway signaling inhibitor from the cells); paragraph [0194]). McCabe specifically disclose wherein their cells are cultured in a medium containing a WNT inhibitor (DKK2) and that this WNT inhibitor is gradually decreased in concentration and then omitted from the culture medium (page 20 para 267) (removal of EFSC media from the EFSCs).

Regarding claim 8, McCabe further discloses wherein the majority of NCSCs express neural crest markers p75NTR (p75 (NGFR) (p75NTR); paragraph [0073]) and HNK-1 (paragraph [0073]).
Regarding claim 10, McCabe does not disclose wherein the majority of EFSCs express markers PAX6 and LHX2. 

One of ordinary skill in the art would have been motivated to modify the method of McCabe to include wherein the majority of EFSCs express markers PAX6 and LHX2, as previously disclosed by Gamm, in order to provide an improved method of producing corneal endothelial with a superior culture of stem cells that are induced into CECs.
Regarding claim 11, McCabe further discloses wherein PSCs are cultured with a WNT pathway signaling inhibitor (paragraphs [0179], [0194]), a BMP pathway signaling inhibitor (paragraph [0063]), and a TGF-B pathway signaling inhibitor (paragraphs [0059], [0062]).
Regarding claim 12, McCabe further discloses wherein the WNT pathway signaling inhibitor is IWP2 (paragraph [0194]), the BMP pathway signaling inhibitor is LDN193189 (paragraph [0049]), and the TGF-B pathway signaling inhibitor is SB431542 (paragraphs [0059], [0062]).
Therefore the combined teachings of McCabe et al and Gamm et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.

This is not found persuasive. The claims do not require a certain amount of EFSC useful for further culturing into NCSCs nor do they require a homogenous population of EFSCs.
Applicant argues that there is no teaching or suggestion in McCabe as to which of the two mutually exclusive activities of DKK2 activities that the EFSCs as well as the NCSCs could be differentiated in culture.
This is not found persuasive. McCabe specifically teaches the addition of the same media additives and the addition of a DKK2 agonist such that corneal endothelial cells are the end product of the method. Since the claims do not require the homogenous production of EFSCs along with steps for the specific isolation and selection of EFSCs for further differentiation into CECs the teaching of McCabe in view of Gamm is sufficient to render the claimed method obvious. 
Applicant argues that they have specifically shown that the suppression of WNT signaling is required for the initial generation of EFSCs as depicted in Figure 6. Applicant argues that McCabes NCSCs are the mixture of neural progenitor cells and the neural crest cells with unrestricted fate. Applicant asserts that McCabe does not disclose the method as disclosed in their specification. Applicant asserts that the examiner is using an overbroad reading of McCabe.

Applicant argues that the author McCabe confirms that the McCabe method does not use WNT suppression and is not specific for the induction of neural crest cells and cites a McCabe reference PLoSOne 2015 as evidence.
This is not found persuasive. The obviousness rejection is made based on the disclosure of the McCabe method as disclosed in US 2014/0370007. This reference specifically indicates that WNT inhibition may be used in their method (see page 11 para 194).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632